Exhibit 10.36

 

ENERGY MANAGEMENT LEASE

 

This Lease made effective the 16th day of December, 2016 (the “Effective Date”).

 

BETWEEN AND AMONG:

 

PACIFIC GREEN TECHNOLOGIES MARINE LIMITED, a corporation registered in England &
Wales with a registered address located at 2-6 Cannon Street London EC4M6YH

 

(the “Lessor”)

 

AND:

 

UML WESTMINSTER LIMITED, a corporation registered in England & Wales with a
registered office located at Portland House, 69-71 Wembley Hill Road, Wembley,
Middlesex. HA9 8BL. United Kingdom

 

(the “Lessee”)

 

AND:

 

UNION MARITIME LIMITED, a corporation registered in England & Wales with a
registered office located at 5 Welbeck Street, London, WIG 9YQ

 

(“ParentCo”)

 

(The Lessor and the Lessee arc herein referred to as the “Parties” and each a
“Party”.)

 

WHEREAS:

 

A.     The Lessor is engaged in the business of marketing and sales of its
patented emission control technologies called ENVI-Clean and ENVI-Marine
scrubbing systems (the “Leased Equipment”) which are capable of removing sulphur
dioxide and other acid gases from exhaust gas emissions to a level that meets
the current regulatory requirements of the International Maritime Organization
(the “IMO”).

 

B.     The Leased Equipment’s effective scrubbing of regulated emissions enables
ship owners to achieve cost savings by allowing the continued use of lower cost
heavy fuel oil (“HFO”) when operating in Sulphur Emission Control Areas
(“SECA”);

 

C.     The Lessee wishes to acquire an emission control system to meet the
current IMO sulphur emission regulations within the SECAs it operates; to
minimize the cost of air emission compliance; and to minimize the operating
changes within its ship’s systems;

 

D.     The Lessee wishes to acquire and the Lessor wishes to provide the Leased
Equipment for the main engine of the Candidate Vessel upon the terms and
conditions set out herein:

 

E.     ParentCo is the registered and beneficial owner of all the issued and
outstanding shares of the Lessee and as such will benefit from the transactions
contemplated by this Lease, and wishes to guarantee the obligations of the
Lessee to the Lessor hereunder; and

 

F.    ParentCo intends to purchase the System for up to an additional ten
vessels over the next eighteen-months subject to a review of the performance of
the System following its installation into the Candidate Vessel.

 

 1 



 

THIS LEASE is made by the Lessor and the Lessee who, in consideration of the
covenants in this Lease agree as follows:

 

1. Interpretation.

 

1.1 Definitions. Unless the context requires otherwise in this Lease the words,
phrases and expressions set forth in Schedule A are used with the meanings
defined therein.

 

1.2 Business Days. Business Days means a day (other than a Saturday or Sunday)
on which banks are open for general business in London and New York.

 

1.3 Gender, Number and Other Terms. In this Lease, unless the context otherwise
requires, words importing the singular include the plural and vice versa, words
importing gender include all genders.

 

1.4 Headings. The inclusion of headings in this Lease is for convenience only
and shall not affect the construction or interpretation of this Lease.

 

1.5 Currency. Except where otherwise expressly provided, all monetary amounts in
this Lease are stated and shall he paid in U.S. dollars (“USD” or “$”).

 

1.6 Schedules. The following arc the Schedules which are attached to and form
part of this Agreement:

 

Schedule A — Definitions

 

Schedule B — Leased Equipment

 

Schedule C — Leased Payments

 

Schedule D — Option Agreement

 

Schedule E — Operational Savings

 

Schedule F — Certificate of Delivery and Acceptance

 

Schedule G — Description of Open and Closed Operating Modes

 

2. Lease. From the Effective Date, the Lessor hereby leases to Lessee and Lessee
hereby leases from Lessor, the Leased Equipment as more particularly described
in Schedule B (the “Leased Equipment”) to this Lease.

 

3. Term. The term of this Lease (hereinafter called the “Term”) shall commence
on the Date of Acceptance and end upon the full payment of or mutually agreed
final settlement by the Lessee to the Lessor of all lease payments due hereunder
in an amount equal to the Total Lease Payments (as hereinafter defined) which
shall be simultaneous with the transfer of title in and to the Leased Equipment,
in accordance with the Option Agreement at Schedule D.

 

 2 



 

4. Lease.

 

4.1 Lease Rate and Periodic Payments.

 

(a) Subject to Acceptance of the Leased Equipment by the Lessee, the aggregate
payment for the Leased Equipment to he paid by the Lessee to the Lessor during
the Term, is $1,995,000 USD (the “Total Lease Payments”). The Lessee agrees to
pay the Lessor for each day, week or month the Equipment is used within the
Lease Term based upon the operational parameters and performance standards
described in Schedule C any other sums as may become payable under this Lease up
to a maximum of the Total Lease Payments (each such payment a “Lease Payment”).

 

(b) The Lease Payments described in Schedule C shall be payable within five (5)
Business Days, in the amounts and at the times specified in Schedule C, to the
order of the Lessor, as notified in writing by the Lessor to the Lessee upon
issuance of each relevant invoice. Any overdue payment of any Lease Payment or
any other sum due under this Lease shall bear interest from the due date to the
date of payment at the rate of the LIBOR plus 10% per annum.

 

4.2 The lease Payments and any other amounts payable under this Lease are
payable to the lessor without any set-off, diminution, compensation or other
deduction whatsoever.

 

5. Taxes.

 

For the purposes of this Lease, “Taxes” means any tax, levy, impost, duty or
other charge or withholding of a similar nature (including any penalty or
interest payable in connection with any failure or any delay in paying the
same).

 

The lessor shall be responsible for all Taxes, including customs clearance and
import duties, incurred prior to the Date of Acceptance (as evidenced by the
Certificate of Delivery and Acceptance set out at Schedule F hereto) arising out
of or from and/or in connection with the operation, maintenance, delivery,
shipment and installation of the Leased Equipment.

 

The Lessee shall be responsible for all Taxes incurred after then Date of
Acceptance (as evidenced by the Certificate of Delivery and Acceptance set out
at Schedule F hereto) arising out of or from and/or in connection with the
possession, use, operation and maintenance of the Leased Equipment. In no
circumstances shall the Lessee be responsible for taxes imposed upon Lessor’s
net income.

 

Any fees, Taxes or other lawful charges paid by Lessor upon failure of Lessee to
pay such fees, Taxes or other lawful charges shall become immediately due from
Lessee to Lessor. The indemnities contained in this clause shall survive
termination of this Lease.

 



 3 



 

6. Delivery of Candidate Vessel.

 

Lessee shall permit four (4) personnel employed by or acting as agent for the
Lessor on board the Candidate Vessel for a period of up to 30 days prior to the
Delivery Date (as hereinafter defined) of the Candidate Vessel for the purpose
of observing, inspecting and preparing for the installation of the Leased
Equipment, provided always that each such personnel shall sign the Lessee’s
letter of indemnity prior to their embarkation. Per diem costs associated with
the attendance of such personnel upon the Candidate Vessel shall be $550.00 USD
per person per day in respect of boarding, lodging and victualling only and
shall be borne by Lessor. Any item that such personnel purchase from the bonded
store is to be paid in cash to the Master on board the Candidate Vessel. Lessee
shall invoice Lessor in respect of such per diem costs within 14 days following
the Delivery Date. Lessee shall before and upon the Delivery Date exercise due
diligence to make the Candidate Vessel seaworthy and in every respect ready in
hull, machinery and equipment for installation of the Leased Equipment. The
Lessee shall exercise due diligence to deliver the Candidate Vessel at the
Delivery Location (as hereinafter defined) on or about 1st March 2017. The
Lessee shall give the Lessor no less than 45 calendar days’ notice of the
Delivery Date and shall be no sooner than the 1st day of March, 2017. The
delivery date shall be the day on which the Candidate Vessel arrives at the
Delivery Location (the “Delivery Date”). Subject to Section 31 (Force Majeure)
and unless late delivery is caused by any act or omission of the Lessor, any
costs or expenses, including without limitation the per diem costs in respect of
Lessor personnel on board the Candidate Vessel, suffered or Incurred by the
Lessor as a result of late delivery shall be for the account he Lessee.

 

7. Installation of Leased Equipment, Delivery and Risk of Loss.

 

7.1 Delivery Location. Within seven (7) calendar days following the execution of
this Lease, Lessee shall specify the shipyard at which the installation of the
Leased Equipment into the Candidate Vessel shall occur. Such shipyard shall be
located in Senegal (the “Delivery Location”)

 

7.2 Installation.

 

Lessor shall, at its sole cost, design, engineer, manufacture and oversee the
installation of the Leased Equipment into and upon the Candidate Vessel in
accordance with an installation and construction agreement to be entered into
among the shipyard, Lessor and Lessee (the “Installation Agreement”).
Installation of the Leased Equipment by Lessor, shall be completed in compliance
with all specifications, orders, regulations and requirements of the American
Bureau of Shipping (the “Classification Society”), the flag state of the
Candidate Vessel, any other relevant governing authority and in compliance with
the specifications of the Candidate Vessel. Lessor shall, with the Lessee’s
co-operation, prior to installation of the Leased Equipment, obtain all
necessary design and construction approvals from the Classification Society and
shall provide copies of all such approvals and specifications to lessee.

 

7.3 Testing Period and Acceptance of Leased Equipment. Following installation of
the leased Equipment and the relaunch of the Candidate Vessel, Lessee shall
continuously operate the Leased Equipment, in accordance with the operating
instructions provided by Lessor for a period of seven (7) days (the “Testing
Period”) regardless of whether or not the Candidate Vessel is located in a SECA.
The Lessor shall arrange for representatives of the Lessor to be on board the
Candidate Vessel during the Testing Period (the “Lessor’s Representatives”) and
the Lessor’s Representatives shall be duly authorised to witness, observe,
inspect, operate and remedy minor non-conformities of the Leased Equipment and
to sign acceptance documentation on behalf of the Lessor. The number of Lessor’s
Representatives shall not exceed the maximum crew limitation of the Candidate
Vessel, taking into account the Lessee’s crew who shall be conducting the
operation of the Leased Equipment and each Lessor’s Representative shall sign
the Lessee’s letter of indemnity prior to embarkation.

 

During the Testing Period the Lessor’s Representatives shall train the Chief
Engineer and Second Engineer of the Candidate Vessel to operate and maintain the
Leased Equipment.

 

At no point during the Testing Period arc the Lessor’s Representatives permitted
to operate the Candidate Vessel. The Lessee shall not be liable for any damage
caused to or deficiency in the Candidate Vessel arising out of or from the acts
and/or omissions of the Lessor and the Lessor’s Representatives (whether acting
on the instructions of the Lessee or otherwise).

 

 4 



 

The per diem costs associated with the attendance of such personnel shall be
borne by Lessor in respect of boarding, lodging and victualling. Any item that
Lessor’s Representatives purchase from the bonded store is to be paid in cash to
the Master on board the Candidate Vessel. Lessee shall invoice Lessor in respect
of such per diem costs within 14 days following the Date of Acceptance (as
hereinafter defined).

 

Upon satisfactory completion of the Testing Period, the duly authorised
representatives of the Lessor and the Lessor shall sign and complete the
Certificate of Delivery and Acceptance (as set out in Schedule F hereto), which
such Certificate shall constitute final acceptance of the Leased Equipment (the
“Date of Acceptance”). Lessee shall not unreasonably refuse to sign a
Certificate of Delivery and Acceptance.

 

Should the results of the Testing Period indicate that the Leased Equipment does
not confirm to the requirements of this Lease, the Lessor agrees that the
Lessor’s Representatives shall remain on board the Vessel, at the Lessor’s
expense, for 30 days in order to remedy such non-conformity by way of repair or
replacement (at the Lessor’s option) as soon as possible. If the Leased
Equipment cannot be remedied within 30 days, the Lessor shall remove the Leased
Equipment front the Candidate Vessel at the next dry-docking of the Candidate
Vessel and the Lessor shall bear all costs and expenses with the removal of the
Leased Equipment.

 

If the Lessor, acting reasonably, disputes such non-conformity, the matter shall
be referred for verification to an independent technical expert, to be nominated
by both the Lessor and the Lessee within ten (10) days, whose findings shall be
final and binding on the Lessor and the Lessee. In the event that the technical
expert finds in favour of the Lessor, the Lessee shall bear the cost of’ such
expert. Conversely, if the technical expert finds in favour of the Lessee, the
Lessor shall bear the cost of the expert.

 

7.4 Risk of Loss. All risk of loss of or damage to the Leased Equipment and
liabilities arising from its use and operation shall pass to Lessee at the Date
of Acceptance and shall thereafter remain with Lessee unless and until the
Leased Equipment is redelivered to the Lessor upon an Event of Default
regardless of how such loss or damage arises or occurs. In the event that the
Leased Equipment is partially lost, the Lease Payments continue to accrue in
accordance with Section 4 hereof. In the event that the Leased Equipment is
totally lost, damaged beyond repair, destroyed, stolen, rendered permanently
unfit for use for any reason (an “Event of Loss”), Lessee shall promptly notify
Lessor in writing of such Event of Loss and shall promptly pay to Lessor an
amount equal to the total of all lease payments owing up to the date of the
Event of Loss and other charges, together with interest at the rate of [10]% per
annum accrued from the date of the Event of Loss to the date of payment of the
value of the Leased Equipment as represented by the Total Lease Payments
(collectively, the “Loss Value”). Upon payment in full of the Loss Value by
lessee to Lessor, Lessee’s obligations under the Lease shall terminate, save and
except those obligations which expressly survive termination.

 

8. Trading Restrictions. Lessee shall only employ the Candidate Vessel in lawful
trades for the carriage of suitable lawful merchandise within her trading
limits. Lessee shall not employ the Candidate Vessel or suffer the Candidate
Vessel to be employed otherwise than in conformity with the terms of the
contracts of’ insurance (including any warranties expressed or implied therein)
without first obtaining the consent of the insurers to such employment and
complying with such requirements as to extra premium or otherwise as die
insurers may prescribe. Lessee also undertake not to employ the Candidate Vessel
or stiller her employment in any trade or business which is forbidden by the law
of any country to which the Candidate Vessel may sail or is otherwise illicit or
in carrying illicit or prohibited good or in any matter whatsoever which may
render her liable to condemnation, destruction seizure or confiscation.

 

 5 



 

9. Candidate Vessel Itinerary and Operations.

 

9.1 Lessee shall provide to Lessor at least four times per annum, the
established itinerary of the Candidate Vessel.

 

9.2 Upon the Lessor’s reasonable request, the Lessee shall use reasonable
efforts to provide to the Lessor on a quarterly basis, within 7 calendar days of
the end of each quarter O&M Manuals. GPS and AIS information, ship log and
engine room log data and materials to Lessor as may be necessary for the
operation of the Leased Equipment in an efficient manner and to determine the
quarterly lease payment in accordance with Schedule C. /Lessee shall make all
such reasonable adjustments to vessel operational policies as may be reasonably
required by the installation and/or operation in the Candidate Vessel of the
Leased Equipment. Notwithstanding the foregoing, Lessee shall not be obliged to
adopt commercially unrealistic solutions whereby the profitability of the
operation of the Candidate Vessel is affected.

 

9.3 Lessee shall purchase all consumables necessary tor the operation of the
Leased Equipment from a reputable source and shall ensure that the quality of
such consumables will not impair the operation of the Leased Equipment.

 

9.4 Lessee agrees to operate the Leased Equipment and the Leased Equipment in
accordance with the emission control Leased Equipment process specifications as
defined by Lessor. Lessee acknowledges that such operations are subject to
change once the Leased Equipment is operational and Lessor shall notify Lessee
of all such changes, in writing, prior to such changes taking effect. Lessor
warrants that changes will be designed to achieve compliance with the IMO
sulphur dioxide regulations and EU Directive 2012/33/EU/; however, no such
design changes shall impair the safe and efficient operation and trading of the
Candidate Vessel.

 

9.5Subject to any additional operating procedures provided to Lessee by Lessor
following installation and acceptance of the Leased Equipment, Lessee shall
operate the Leased Equipment in accordance with the following procedures:

 

(a)The Scrubber will be turned on upon instruction from the Candidate Vessel’s
officers when the Candidate Vessel’s GPS (or alternative positioning instrument)
determines that the Candidate Vessel is within a SECA or the Candidate Vessel’s
operating protocol requires compliance with IMO emission regulation limits.

 

(b)The Scrubber Operating Hours will be logged, in open and closed mode, bythe
ENVI-MarineTM computerized data logger control system. The logged hours will be
used to determine the Scrubber Operating Hours, in open and closed mode, in the
calculation of the payment due for each Operating Quarter.

 

In case of any discrepancy regarding Scrubber Operating Hours, the Candidate
Vessel’s GPS data and log books will be used to resolve the discrepancy.

 



 6 



 

10. Failure of the Leased Equipment. In case of failure of one of the Leased
Equipment’s essential components, the Scrubber shall be shut down by the
Candidate Vessel’s Chief’ Engineer and by-passed until repairs and/or
replacement can be completed. In the event of such failure. Lessee. shall
provide written notice to Lessor within 24 hours of shutdown. Lessor and Lessee
shall use reasonable commercial efforts to repair and replace the failed
essential component in a timely manner and the cost for such repairs and any
attendance at on the Candidate Vessel shall be at the cost and risk of the
Lessor provided that such repairs or failures are not the result of:

 

  (a) any unauthorized alteration or modification of the Candidate Vessel, the
Leased Equipment of any component thereof;         (b) any defect arising from
ordinary wear and tear and/or lack of maintenance;         (e) damage arising
outside of ordinary usage or damage arising from conditions of heavy weather;  
      (d) any misuse, negligent use or use without normal maintenance or
operation of the Leased Equipment contrary to instructions furnished by Lessor.

 

During such time that the Scrubber is shut down and until the Scrubber is
operating at full capacity again, the Lessee shall pay the Lessor at a reduced
rate of 50% of the Guaranteed Minimum Operating Hours per Quarter. Once the
Scrubber is again operating at full capacity, the Lessee shall not make any
payments to the Lessor until the requirements of the time has been made good in
respect of the Guaranteed Minimum Operating Hours per Quarter.

 

11. Inspection. Subject to the provisos and conditions contained in this Section
11, Lessor, its contractors and agents shall have the right to bring testing
consultants, government and agency representative and advisors for tours of the
Candidate Vessel where reasonable access will be provided for inspection (and
limited and reasonable testing) to all aspects of the Candidate Vessel connected
to the Leased Equipment. Lessor, its contractors, subcontractors, agents,
equipment suppliers, consultants and inspectors may access the Candidate Vessel
in order:

 

  (a) to construct, install, inspect, commission and evaluate the Leased
Equipment or the Candidate Vessel:         (b) to ascertain the condition of the
Leased Equipment or the Candidate Vessel; and         (c) to satisfy themselves
that the Leased Equipment or the Candidate Vessel is being properly, operated,
maintained and repaired.

 

All such inspections are conditional upon the following:

 

  (a) Lessee and Master and Chief Engineer of the Candidate Vessel having
received 10 days’ prior written notice from Lessor:         (b) inspections
shall not cause any unreasonable interference or delay to the operation,
maintenance and use or the Candidate Vessel by Lessee: and         (c) all
visitors to the Candidate Vessel, for whom Lessor is responsible, sign the
Lessee’s letter of indemnity prior to embarkation.

 

The costs and fees for such inspection or survey shall be paid by Lessor. Lessee
shall also permit Lessor to inspect the Candidate Vessel’s log books, GPS data
and the ENVI-MarineTM computerized data logger control system. whenever
requested and shall whenever required by Lessor to furnish them with lull
information regarding any casualties or other accidents or damage to the
Candidate Vessel.

 



 7 



 

12. Maintenance and Repairs. Lessee shall maintain the Candidate Vessel, all her
machinery, boilers, appurtenances, spare parts and the Leased Equipment (in
accordance with the instructions and manuals provided by the Lessor), in a good
state of repair, in efficient operating condition and in accordance with good
commercial maintenance practice at its own expense. Lessee shall at all times
keep the Candidate Vessel’s class fully up to date with the Classification
Society and maintain all other necessary certificates in force at all times. The
Lessee shall make no structural changes in or to the Candidate Vessel. Leased
Equipment or changes in the machinery, equipment or boilers, or appurtenances
thereof without in each instance advising the Lessee thereof. No loss or damage
to the Leased Equipment or any part of it shall affect or impair the obligations
of the Lessee which shall continue in full force and effect, unless such loss or
damage is caused, indirectly or directly, by the Lessor. Notwithstanding any
other provision of this Lease, at no time shall Lessee open or tamper, reverse
engineer, decompile or disassemble any of the Leased Equipment or the Scrubber
during the Term of this Lease.

 

13. Title. The Lessee acknowledges that ownership and title to the Leased
Equipment and all Intellectual Property related thereto shall remain vested in
the Lessor, subject to the provisions of Schedule D. The Lessee shall have no
right, title or interest in the Leased Equipment other than, conditional upon
the Lessee’s compliance with the fulfilment of the terms and conditions of this
Lease, the right to maintain, possess and use the Leased Equipment for the Term
in accordance with this Lease. Subject to section 28, such right to possession
and use shall be exercised only by the Lessee.

 

14. Intellectual Property. Lessee shall not, at any time either during the Term
or following any transfer of title of the Leased Equipment pursuant to the
Option to Purchase, have any rights in respect of any of the Intellectual
Property, associated with the design, manufacture or installation of the Leased
Equipment. Lessee shall not use any of the Intellectual Property except for the
purposes of operating and maintaining the Leased Equipment or otherwise in
accordance with this Lease. Lessee shall at the reasonable request and at the
sole expense of Lessor take all such steps as Lessor may reasonably require to
assist the Lessor in maintaining the validity and enforceability of any
intellectual Property and shall enter into such formal licenses as Lessor may
reasonably request for this purpose. Lessee shall not represent that it has any
title in or right of ownership to any Intellectual Property in the Leased
Equipment, or the Scrubber or do or suffer to be done any act or thing which may
in any way impair the rights of Lessor in any of the Intellectual Property or
bring into question the validity of its registration of or interests in same.
Lessee shall promptly and fully notify Lessor of any actual or threatened
infrangement of any of the Intellectual Property referred to herein and the
patents which come to the Lessee’s notice.

 

15. Fuel Consumption. The parties agree that for the purposes of this Lease the
rate of fuel consumption of the Candidate Vessel in tonnes/day (t/d) shall be
the fuel consumption rate of 18 t/d.

 

16. Compliance with Laws. Lessee, at its own cost and expense, shall comply with
and conform to all applicable laws, regulations and legislation relating to the
possession, use, operation, repair, maintenance or servicing of the Leased
Equipment throughout the term of this Lease. Without limiting the generality of
the foregoing. Lessee shall be responsible for disposing of any waste or
by-products from the operation of the Leased Equipment, including any materials
stored in the Centrifuge Sludge Tank in compliance with all applicable
environmental laws.

 

17. Confidentiality.

 

17.1 Confidential Information. The Parties and ParentCo understand and
acknowledge that, by virtue of this Lease, they may receive or become aware or
confidential information (“Confidential Information”) whether oral, written,
graphic or otherwise, belonging or relating to the other party, of an
intellectual, technical, scientific, commercial or industrial nature or of a
business, financial, cost or marketing nature relating to its business, affairs
or activities including without limitation:

 

  (i) all inventions, patents, patent applications, know-how, designs, drawings,
concepts, methodologies, techniques, protocols, procedures, processes, formulas,
compositions, compounds, devices, research, specifications, software, computer
codes, data, technical information, instructions, manuals and papers, and all
analyses, compilations, data, studies, reports or other documents prepared or
derived therefrom;

 

 8 



 

  (ii) all financial information, marketing, manufacturing and commercial
strategies, policies and programs, product plans. business plans, forecasts and
studies, agreements with third parties, customer lists, and all analyses,
compilations, data, studies, reports or other documents prepared or derived
therefrom:         (iii) that is identified as “Confidential” or “Proprietary”
at the time of disclosure or which is treated as confidential by the parties or
which, by its nature, is reasonably expected to be confidential or proprietary;
and         (iv) information received from others that such receiving party is
obligated to treat as confidential.

 

that is identified as “Confidential” or “Proprietary” at the time of disclosure
or which is treated as confidential by the parties or which, by its nature, is
reasonably expected to be confidential or proprietary.

 

18.2 Obligation of Confidentiality. In consideration of such Confidential
Information being disclosed or otherwise made available to either Party and
ParentCo for the purposes of the performance of this Lease, each Party and
ParentCo undertakes that it will not at any time, either before or after the
termination of this Lease, and either directly or indirectly, disclose, divulge
or make unauthorized use of any Confidential Information, except to the extent
to which such Confidential I Information:

 

  (i) is publicly known at the time of its disclosure or being made available to
it;         (ii) after such disclosure or being made available to them, becomes
publicly known otherwise than through a breach of this Section 18;         (iii)
is required by law, regulation or order of a competent authority (including any
regulatory or governmental body or securities exchange) to be disclosed by the
party in question, provided that, where practicable, the other party is given
reasonable advance notice of the intended disclosure.

 

18.3 Use of Confidential Information. Each Party and ParentCo shall not use,
copy, duplicate, reproduce, summarize, translate or adapt, either directly or
indirectly, any Confidential Information for any purpose without the other
party’s prior written consent. Each party may not reverse engineer, decompile or
disassemble any information, or data, including all Confidential Information
disclosed hereunder. All permitted copies, duplicates, reproductions, summaries,
translations or adaptations of the Confidential Information shall be clearly
labelled as confidential.

 

18.4 Press Releases. Each Party and ParentCo may, with the prior written consent
of the other, publicise the terms of this Lease and the Lessee and ParentCo
shall allow PGTM to use the Lessee’s and ParentCo’s name in any such media
placement.

 

18.5 Precautions. Each Party and ParentCo shall use its best efforts to prevent
material in its possession or control that contains or refers to Confidential
Information from being discovered, used, or copied by third parties and that it
shall protect and safeguard Confidential Information from all loss, theft or
destruction.

 



 9 



 

19. Representations and Warranties of Lessee. Lessee represents and warrants to
Lessor that:

 

  (a) Lessee is a legal entity, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has adequate power to enter into and perform this Lease.         (b) Lessee
is the registered and beneficial owner of all of the shares of the Candidate
Vessel and has good title thereto free and clear of any maritime, possessory or
repairers’ liens affecting the Candidate Vessel.         (c) The entering into,
execution and performance of this Lease by Lessee does not and will not conflict
with, violate, result in a breach of, or (where applicable) result in default
under, the provisions of any law, regulation, agreement, document, indenture,
order, writ, injunction, decree, determination or award of any court, or any
governmental department, board, commission, tribunal, agency, or instrument to
which Lessee or the Candidate Vessel is subject.         (d) This lease has been
duly authorized, executed and delivered by Lessee and constitutes a legal, valid
and binding obligation of Lessee, enforceable against Lessee in accordance with
its terms.         (e) Lessee has, to the best of its knowledge, provided all
such information to Lessor, its agents, servants, employees or consultants
regarding the Candidate Vessel’s operations, engine requirements, emissions
limits/requirements and regulations to air and water to assist Lessor with the
design, manufacture, installation and operation of the Leased Equipment. Without
limiting the generality of the foregoing, Lessee has obtained confirmation from
the engine manufacturer for the Candidate Vessel that up to 8” WC of back
pressure resulting from the installation and operation of’ the Leased Equipment
will not cause damage to the Candidate Vessel’s engine or any of its systems,
including without limitation the exhaust system.

 

20. Representations and Warranties of Lessor. Lessor represents and warrants to
Lessee that:

 

  (a) Lessor is a legal entity, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has adequate power to enter into and perform this Lease.         (b) Lessor
is the legal and beneficial owner of the Leased Equipment and has good title
thereto free and clear of any lien, claim or charge.         (e) The entering
into, execution and performance of this Lease by Lessor does not and will not
conflict with, violate, result in a breach of, or (where applicable) result in
default under, the provisions of any law, regulation, agreement, document,
indenture, order, writ, injunction, decree, determination or award of any court,
or any governmental department, board, commission, tribunal, agency, or
instrument to which Lessor is subject.         (d) This Lease has been duly
authorized, executed and delivered by Lessor and constitutes a legal, valid and
binding obligation of Lessor, enforceable against Lessor in accordance with its
terms.         (e) The Leased Equipment will operate in accordance with: (i) the
specifications and emission regulations identified in this Lease; and (ii) the
specifications of the Candidate Vessel.

 

 10 



 

  (f) The Leased Equipment shall comply with the current IMO regulations in
effect as of the date hereof and the world ocean limit set to go into effect on
January 1, 2020.         (g) The Leased Equipment will no put more than 8” WC of
back pressure on the main engine exhaust of the Candidate Vessel.         (h)
The operational performance of the Leased Equipment is limited to the express
warranties specifically identified in Annex VI - Regulation 14 of MARPOL. Other
than the express warranties as to the operational performance of the Leased
Equipment identified in this Lease. Lessor shall make no other warranties,
whether expressed or implied. The Lessor shall be liable to the Lessee for loss
of direct profit or direct loss of use suffered by the Lessee as a result of the
Leased Equipment not complying with Annex VI - Regulation 14 of MARPOL, the IMO
sulphur dioxide regulations and EU Directive 2012/33/EU.         (i) Lessor,
with the Lessee’s co-operation, has obtained all necessary approvals and
certifications from the Classification Society regarding the installation of the
Leased Equipment and confirming the Candidate’s Vessel continued in-class status
provided such installation is made in accordance with the Installation
Agreement.

 

21. Events of Default.

 

  (a) The following shall be events of default hereunder;

 

  (i) default for thirty (30) days in the payment of any lease payment or other
charge payable by Lessee under this Agreement;         (ii) default in the
performance of any of Lessee’s other covenants set forth in this Lease and
continuance of such default for fifteen (15) days after notice front Lessor to
Lessee;         (iii) any representation or warranty made by Lessee in this
Lease, or any report, notice or other writing furnished by Lessee to Lessor in
connection therewith, being untrue in any material effect;         (iv) subject
to section 31, and provided that Lessee has not made any lease payment or other
charge payable by Lessee under this Agreement. Lessee suspending business for a
period of time greater than 21 days;         (v) any act by Lessee reducing the
value or usefulness of the Leased Equipment, including without limitation, the
opening, tampering or reverse engineering of the Leased Equipment or the
Scrubber;         (vi) Lessee permits or fails to discharge any Adverse Claims
affecting the Leased Equipment;         (vii) Lessee entering administration,
liquidation or insolvency, unless any winding-up petition is frivolous or
vexatious and is discharged, stayed or dismissed within thirty (30) days of
commencement.         (vii) the private or court appointment of a receiver or
receiver and manager or similar officer of any part of Lessee’s property;

 

 11 



 

  (ix) if any insurance placed or maintained pursuant to the terms of this Lease
shall lapse or be cancelled and shall not be replaced by another policy within
twenty (20) days after notice thereof from Lessor to Lessee.

 

  (b) Upon the happening of an event of default, Lessor, in addition to any
remedy provided by law or equity and subject to any applicable prohibition,
limitation or condition, may

 

  (i) without terminating the Lease declare all unpaid Lease Payments to be
immediately due and owing, and demand payment of thereof.         (ii) as soon
as practicable, take possession of the Leased Equipment, Lessee hereby waives
all damages and claims arising from Lessor taking possession of all or part of
the Leased Equipment as aforesaid. After repossessing all or part of the Leased
Equipment, Lessor, at its option. may give notice to Lessee that Lessor is
terminating the Lease without prejudice to Lessor’s rights to sue Lessee for
damages including, without limitation, all costs and expenses of repossession
and reasonable legal fees and expenses incurred by Lessor as a result of
Lessee’s default, or

 

  (c) Lessor or its agent may, in repossessing the Leased Equipment, dismantle,
detach and remove the Leased Equipment, at Lessee’s sole expense and neither
Lessor nor its agent shall be obligated to remove any foundation or similar
structure under or relating to the Leased Equipment. Lessor shall not be liable
for any necessary or normal loss or damage caused by removal of the Leased
Equipment, provided that such loss or damage was not caused by the negligence or
willful misconduct of the Lessor or its agent.

 

22. Repudiation.

 

  (a) Lessee shall be deemed to have repudiated the Lease if any payment of rent
or part of such payment shall remain unpaid for more than ninety (90) days after
becoming due or if Lessee fails to respond, in a manner satisfactory to Lessor,
to any notice by Lessor requiring Lessee to cure or remedy any default within
the allowed time as set forth in such notice. If Lessee has or is deemed
pursuant to this provision to have repudiated the Lease, then, at Lessor’s
option, exercisable forthwith upon demand, all unpaid rent and all other amounts
payable under such Lease shall become forthwith due and payable.         (b)
Lessor or its agent may, in repossessing the Leased Equipment, dismantle, detach
and remove the Leased Equipment, at Lessee’s sole expense and neither Lessor nor
its agent shall be obligated to remove any structure under or relating to the
Leased Equipment. Lessor shall not be liable for any necessary or normal loss or
damage caused by removal of the Equipment.

 

23. Insurance.

 

23.1 Lessee’s Insurance. Lessee shall, throughout the Term, at all its sole
expense including the expense, of deductibles, procure and maintain the
following insurance on the Candidate Vessel (and the Leased Equipment):

 

  (a) Hull and Machinery in an amount not less than $10,000,000; and         (b)
Protection and Indemnity risks (and any risks against which it is compulsory to
insure for the operation of the Candidate Vessel, including without limitation,
maintaining financial security in accordance with section 17 hereof, wreck
removal expenses. pollution liability and for arising from the death or personal
injury or from loss or damage to property with a minimum limit of $1 billion
applicable to any one accident or occurrence.

 



 12 



 

The aforementioned insurance policies shall be in such form as Lessor shall in
writing approve, which approval shall not be unreasonably withheld.

 

The Hull and Machinery insurance policy shall name Lessor as an additional
insured in respect of the Leased Equipment and shall be endorsed; to be primary
as to any insurance of Lessor; to waive subrogation against Lessor; Lessor’s
officers, agents and employees and to provide Lessor with thirty (30) days
advance written notice of cancellation, non-renewal or other material change in
policy conditions. The insurance, shall name Lessor as a first loss payee as its
interests may appear.

 

The Protection and Indemnity insurance policy shall name Lessor as an additional
insured and shall be endorsed; to be primary as to insurance of Lessor and to
provide Lessor with thirty (30) days advance written notice of cancellation,
non-renewal or other material change in policy conditions.

 

Prior to delivery of the Leased Equipment, Lessee shall provide Lessor with
certificates of insurance confirming its compliance with the foregoing. Should
the Candidate Vessel become an actual, constructive, compromised or agreed total
loss under the insurances required hereunder, Lessee shall pay to Lessor any
insurance monies received in respect of such loss according to its respective
interest, inclusive of all lease payments due hereunder. Lessee shall notify
Lessor of any occurrence in consequence of which the Candidate Vessel is likely
to become a total loss as defined in this section. For the purpose of insurance
coverage against hull and machinery and war risks under the provisions of this
section, the value of the Leased Equipment is the Total Lease Payments. In the
event that any act or negligence of the Lessee, its employees, servants, or
agents, shall vitiate any of the insurance herein provided. Lessee shall
indemnify Lessor against all claims and demands which would have otherwise been
covered by such insurance.

 

23.2 Lessor’s Insurance. Lessor shall, at its sole expense procure and maintain
such workers’ compensation or employers’ liability insurance for all employees,
agents or servants of Lessor, invoked in any operations related to the Candidate
Vessel or the leased Equipment.

 

24. Termination.

 

24.1 Total or Constructive Loss. Subject to Section 7.4, this Lease shall be
deemed to be terminated if the Candidate Vessel becomes a total loss or is
declared as constructive or compromised or arranged total loss. For the purpose
of this section, the Candidate Vessel shall not be deemed to be lost unless she
has either become an actual total loss or agreement has been reached with her
underwriters in respect of her constructive, compromised or arranged total loss
or if such agreement with her underwriters is not reached it is adjudged by a
competent tribunal that a constructive loss of the Candidate Vessel has
occurred. The termination of this Lease shall be without prejudice to all rights
accrued due between the Parties prior to the date of termination and to any
claim that either Party might have.

 

24.2 Lessee’s Indemnity. Lessee shall indemnify Lessor against any loss, damage
or expense incurred by Lessor arising out of in relation to the operation of the
Candidate Vessel or the Leased Equipment by Lessee or its charterer or
sub-charterer, and against any lien of whatsoever nature arising out of an event
occurring during the Term. If the Candidate Vessel is arrested or otherwise
detained by reason of claims or liens arising out of her operation by Lessee,
its charterer or sub-charterer, or by reason of claims or liens arising against
Lessee, its charterer or sub-charterer, Lessee shall at their own expense take
all reasonable steps to secure that within a reasonable time the Candidate
Vessel is released, including the provision of bail. In such circumstances,
Lessee shall indemnify Lessor against any loss, damage or expense incurred by
Lessor as a direct consequence of such arrest or detention.

 



 13 



 

25. Requisition. In the event of the requisition for hire of the Candidate
Vessel by any governmental or other competent authority (the “Requisition for
Hire”) irrespective of the date during the Term when the Requisition for Hire
may occur and irrespective of the length thereof and whether or not it be for an
indefinite or a limited periods of time, and irrespective of whether it may or
will remain in force for the remainder of the Term, this Lease shall not be
deemed thereby or thereupon to be frustrated or otherwise terminated and Lessee
shall continue to pay the lease payments in the manner provided by this Lease
until such time as the lease is terminated pursuant to any of the provisions
hereof.

 

26. Guarantee. ParentCo irrevocably and unconditionally guarantees to the Lessor
the that whenever the Lessee does not pay any amount when due under or in
connection with this Lease, it shall within ten (10) Business Days of written
demand pay that amount as if it was the Lessee (the “Guarantee”). This Guarantee
is a continuing guarantee and will extend to the ultimate balance of sums
payable by the Lessee under this Lease, regardless of any intermediate
payment(s).

 

27. Notices. All demands or notices hereunder shall be in writing and shall
become effective and be deemed to have been given when delivered to the other
party or alternatively when deposited in a post office with proper postage
prepaid for registered mail, addressed to the respective party at its address
set forth in the opening clause hereof or such party from time to time
designated in writing to the other party by written notice given in the manner
prescribed in this paragraph.

 

To the Lessor:

 

Pacific Green Technologies Marine Limited

2-6 Cannon Street

London EC4M6YH

 

Email: sfpoulten@gmail.com

 

To the Lessee:

 

UML Westminster Limited

5 Welbeck Street

London WIG 9YQ

 

Email: legalandadmin@unionmaritime.com

 

Attention: Tristan Frisell

 

To the ParentCo:

 

Union Maritime Limited

5 Welbeck Street

London WIG 9YQ

 



 14 



 

 

28. Assignment by Lessee and Lessor. Without the prior written consent of the
other Party, and subject to section 17 hereof, neither Party may assign any of
its rights under this Lease or permit any leased Equipment to be in the
possession of anyone but Lessee or as otherwise agreed by the Parties. In the
event that Lessee shall part with possession or control of the Candidate Vessel,
and in order to secure the value of the investment being made by Lessor, Lessee
shall use reasonable commercial endeavours to procure that a novation agreement
is entered into with any assignee, transferee, lessee or contractor/operator (as
the case may be) whereby the obligations of Lessee are novated to the assignee,
transferee, lessee or contractor/operator (as the case may be) such that the
resulting obligations are between Lessor and the assignee, transferee, lessee or
contractor/operator.

 

29. Force Majeure. Neither Lessor nor Lessee shall be responsible for delay or
failure to perform hereunder if the reason for such arises from; acts of God,
fire, explosion, earthquakes, tidal waves, tsunami, floods, typhoons, hurricanes
or other named storms and severe weather conditions, which could not have been
expected to occur in the relevant location; fire, unless it is caused by the
actual fault or priority of a Party; perils, dangers and accidents of the sea of
other navigable waters; act of war, blockade, acts of terrorism, revolution,
insurrection; act of public enemies, assailing thieves or pirates, civil
commotion, riots or sabotage; seizure under legal process; quarantine
restrictions; strikes, lockouts, stoppage or restraint of labour from whatever
cause, provided however that strikes, industrial disturbances or other labour
disputes that are solely limited to the Lessor shall not constitute a Force
Majeure event for the purposes of this Section 29, breakdown or latent defects
involving hull, machinery, equipment, lines, etc., not discoverable by due
diligence.

 

30. Right to Purchase. Provided that the Lessee is not in default under this
Lease or any other agreement to which the Lessee and the Lessor are parties, the
Lessee shall have the option to purchase the Leased Equipment on the terms and
conditions expressly set out in Schedule D to this Lease.

 

31. Applicable Law. This Lease and any non-contractual obligations arising out
of or in connection with this Lease shall be construed in accordance with and
shall be governed by English law.

 

32. Dispute Resolution. All disputes arising out of or in connection with the
present contract shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce and shall be referred to three arbitrators,
one arbitrator to be appointed by each Party hereto and third arbitrator to be
appointed by the two arbitrators appointed by the Parties. The place of
arbitration shall be London and in the English language.

 

33. Miscellaneous.

 

  (a) Nothing contained in this Lease shall be deemed to create any relationship
of agency, partnership or joint venture between the parties.         (b) A
waiver by either party of a breach of any term or condition of this Lease shall
be in writing, and shall not be deemed as continuing waiver or a waiver of any
subsequent breach unless so provided by written notice.         (c) No remedy of
Lessor under this Lease shall be exclusive of any other remedy herein or
provided by law, but each shall be cumulative and in addition to every other
remedy. The obtaining by Lessor of any Judgment shall not operate as a merger of
any term, condition or provision of this Lease.         (d) This Lease contains
the entire agreement of the Parties with respect to the lease and purchase of
the Leased Equipment and supersedes all prior agreements and arrangements
(whether written or oral) in relation to such subject matter between the Parties
and may only be varied by the written agreement of both Parties.

 



 15 



 

  (e) Time is and shall be in all respects of the essence of this Lease.        
(f) This Lease may not be amended except in writing and shall be binding upon
and inure to the benefit of the parties, their permitted successors and
permitted assigns.         (g) Any provisions of this Lease which is
unenforceable in any jurisdiction shall, as to such jurisdiction, he ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Lease and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.         (h) This Lease may be executed in any number
of counterparts with the same effect as it all parties had signed the same
document. All of these counterparts will for all purposes constitute one
agreement, binding on the parties, notwithstanding that all parties are not
signatories to the same counterpart. A pdf emailed copy, fax transcribed copy or
photocopy of this Lease executed by a party in counterpart or otherwise will
constitute a properly executed, delivered and binding agreement or counterpart
of the executing party.

 

IN WITNESS WHEREOF the parties hereto have caused this Lease to be executed as
of the date first above written by their respective officers hereunto duly
authorized.

 

UML WESTMINISTER LIMITED         By: [ex10xxxvi_001.jpg]      Authorized
Signature         Title: DIRECTOR         UNION MARITIME LIMITED         By:
[ex10xxxvi_001.jpg]     Authorized Signature         Title: DIRECTOR  

  

PACIFIC GREEN TECHNOLOGIES MARINE LIMITED       By:  [ex10xxxvi_002.jpg]    
Authorized Signature         Title: CEO  

  

 16 



 

SCHEDULE A


 

DEFINITIONS

 

“Candidate Vessel” means the vessel nominated by the Lessee to receive the
ENV1-MarineTM scrubbing system. It is agreed that this is the LPG tanker vessel
“Westminster” bearing IMO No. 9474151 (Marshall Island Registry Official Number
7090). Lessee have the option to substitute the Candidate Vessel for another
vessel on or before 17.00 Hrs BST on the ___ day of November 2016 on the same
terms as this Lease at which time
the Lessee will assign its interests hereunder to a nominee subsidiary of Union
Maritime Limited,

 

“Emission Control Technology” means the integrated technology, techniques and
processes proposed to be adopted onboard the Candidate Vessel for the purpose of
achieving the required level of air emissions reduction. The Leased Equipment
will be a key component of the emission control technology;

 

“Intellectual Property” means any patent, copyright, design right including
rights in any secret process, technical know-how or other confidential
information (together with any application for such protection).

 

“Lease” means this Energy Management Lease between the Lessor and the Lessee;

 

“Leased Equipment” means the principal components of the Envi-Marine System all
as more particularly described in Schedule B to this Lease”

 

“Fuel Cost Savings per Hour” as detailed in Schedule E shall mean the difference
in cost/tonne or HFO 380 and LSMGO less the average operating cost/tonne
multiplied by the number of tonnes of fuel consumed per day divided by 24 hours
to yield the hourly fuel cost savings.

 

“LSMGO” means 0.1% sulphur fuel specified by the IMO as the basis for SECA
sulphur emission compliance;

 

“Operating Quarter” shall mean each period of three (3) months commencing from
the date on which the Leased Equipment is successfully tested and is accepted by
the Lessee;

 

“Open Mode” shall mean the operating mode where raw seawater is pumped through
the Leased Equipment and discharged into the sea with a minimum of processing.
This is considered the standard operating mode for open sea operations.

 

“Closed Mode” shall mean the operating mode whereby the seawater is
re-circulated through the scrubber in a closed loop. This mode would he used for
main engines in circumstances where effluent discharge regulations or lack at
sea water alkalinity require this operating mode.

 

“Scrubber Operating Hours” shall mean the number of hours of scrubber operation
logged in open and closed modes by the ENVI-MarineTM system’s computerized data
logger.

 

 



 

SCHEDULE B

 

LEASED EQUIPMENT

 

The following personal property, and any attachments, accessories, repair or
replacement parts and other personal property placed on or added to such
personal property shall constitute the Leased Equipment:

 

Gas Conditioning Chamber (GCC) - This engine exhaust gas inlet chamber uses
seawater or recirculated water spray to quench the exhaust gas to approximately
35°C.

 

Scrubber - The scrubber body combines a scrubber head with a volume of packed
bed media (PBM) located above the head. The footprint of the scrubber body is
variable depending on the configuration of space available. In general, the
scrubber is to be positioned at deck level corresponding to the base of the
external stack enclosure.

 

Dissolved Air Flotation (DAF) Tank - The DAF tank receives water from the
scrubber and subjects it to DAF treatment, whereby soot, light particulate and
oil droplets are separated from the scrubber water by flotation. The oily
particulate is then skimmed from the tank and sent to the Oil Water Separator
system. The rest of the water, which may still contain some heavier particulate.
is directed to the Recirculation Tank.

 

Oil Water Separator (OWS) System - The oily waste skimmed from the DAF tank is
mainly comprised of water. The OWS system is designed to concentrate the oily
waste for storage in the Oily Waste Tank, and discharge the clean water. The
water may be directed to the Recirculation Tank during Open Mode operation or to
the Effluent Holding Tank during Closed Mode operation.

 

Oily Waste Tank - The Oily Waste Tank holds the residue from the OWS system for
removal at a land based facility.

 

Recirculation Tank - The Recirculation Tank receives water from various sources
and aggregates it for recirculation by pumps to the GCC water sprayers, the
Hydrocyclone System, and the PBM water distributor. The tank is partitioned so
that water from the DAF tank potentially containing heavier particulate is
directed to the Hydrocyclone System, and clean water returning from hydrocyclone
treatment is sent back to the scrubber. In Open Mode operation, excess water
overflows from the Recirculation Tank to the Effluent Holding, Tank prior to
being dis- charged to sea.

 

Heat Exchangers - In Closed Mode operation, recirculated scrubber water is
cooled using heat exchangers supplied with cold seawater by the seawater pumps.

 

Hydrocyclone System - Purchaser of hydrocyclones are used for heavier solids
separation. Each system draws from a section of the partitioned Recirculation
Tank. The underflow containing the particulate is sent to the Disc Centrifuge
for further concentration, and the clean overflow water is sent back to the
clean water side of the Recirculation Tank.

 

Disc Centrifuge - The Disc Centrifuge subjects the underflow from the
hydrocyclones to high inertial forces to concentrate solids to a high degree for
swage in the Centrifuge Sludge Tank.

 



 



 

Effluent Holding Tank - When at sea the overflow from the Recirculation Tank is
held briefly in the Effluent Holding Tank before being discharged to the sea.
The Effluent Holding Tank is equipped with an Effluent Monitor for analysis of
pH, turbidity and phenanthrene PAH. When in port or when regulations restrict
discharge the tank is used to hold the small flow of effluent water front the
OWS system during Closed Mode operation for later discharge at sea.

 

Caustic Soda Tank - Caustic soda is to be stored on deck in a 20-foot ISO tank
configured as a 20-foot bulk container. The tank will act as a reservoir for a
small caustic soda surge tank located in the water processing area below decks.
Injection pumps to provide alkalinity to the scrubber water during closed mode
or hybrid open mode are installed with the surge tank.

 

Continuous Emissions Monitoring System (CEMS) - The system includes a Continuous
Emissions Monitoring System (CEMS) to monitor and record sulphur dioxide
emissions on a continuous basis. Access to this information is required by
regulatory authorities.

 

Effluent Monitor - A tamper-proof system to monitor the pH, turbidity and
phenanthrene PAH of the effluent will he part installed on the Effluent Holding
Tank discharge line.

 

Programmable Logic Controller (PLC) - The system will be controlled by a small
programmable logic controller (PLC) with a graphic user interface at the
operations station or controlroom. The system will normally operate in automatic
mode, but manual control, data logging and trend screens will also be available.
Depending on the ship’s communication capabilities, the system could also be
monitored and controlled remotely. This would allow the shipping company and or
PGTM staff to troubleshoot any problems from land-based offices.

 

 



 

SCHEDULE C

 

LEASE PAYNIENTS

 

Following the Date of Acceptance, the amount payable by Lessee in respect of
each Operating Quarter of the Candidate Vessel shall he calculated on the
following basis:

 

Quarterly Lease Payment =

 

(Open Mode Fuel Cost Savings per Hour) x (Open Hours of Scrubber Operation)

 

+

 

(Closed Mode Fuel Cost Savings per Hour) x (Closed Hours of Scrubber Operation)

 

(where the total hours of operation shall be not less than the Guaranteed
Minimum Hours per Quarter, as hereinafter defined)

 

The following assumptions shall be used when calculating the amount payable for
each Operating Quarter:

 

  a. The Lessee guarantees a minimum of 870 Scrubber Operating Hours per
Operating Quarter (the “Guaranteed Minimum Operating Hours per Quarter”) (3,480
hours per annum or 145 days per year in the SECA). The Scrubber Operating Hours
for each Operating Quarter, shall be the greater of the average number of hours
of scrubber operation for each Operating Quarter for the previous 12 months and
the actual number of hours of scrubber operation for each Operating Quarter.    
    b. The parties will use the relevant Operating Quarter’s average LSMGO and
IFO 380 HFO price as published by Bunker Times for Rotterdam to make the
calculation for the Quarterly Lease Payment.         c. The Parties agree to the
scrubber operating mode costs that are incorporated into the scrubber cost
savings contained in Schedule E for the duration of the Term of this Lease which
are summarized as:

 

   OPEN MODE  CLOSED MODE    LADEN  BALLAST  LADEN  BALLAST WESTMINISTER 
$14,00/t  $15,00/t  $33.00/t  $33.00/t MODE AVERAGE  $14.50/t     $33.00/t   

 



 



 

Lessor shall be entitled to include in the calculation of the Quarterly Lease
Payment any additional Scrubber Operating Hours over and above the Guaranteed
Minimum Hours per Quarter and there shall be no reduction in the Quarterly Lease
Payment during each quarter that the actual Scrubber Operating Hours are less
than the Guaranteed Minimum Hours per Quarter.

 

Provided Lessee is not in default under the Lease, Lessor shall invoice Lessee
for the Quarterly Lease Payment, inclusive of all calculations therefor and
reasonable supporting documentation, within I4 days of the end of each Operating
Quarter.

 

Lessee shall pay to Lessor in USD. the invoiced Quarterly Lease Payment within
seven (7) calendar days of receipt of such invoiced Quarterly Lease Payment.

 

Any and all disputes arising in connection with the Quarterly Lease calculation
shall be determined in accordance with Section 32 of the Lease.

 

 



 

SCHEDULE D

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT is fd as of the 16 day. of December, 2016.

 

PACIFIC GREEN TECHNOLOGIES MARINE LIMITED, a corporation registered in England &
Wales with a registered address located at 2-6 Cannon Street London EC4M6YH

 

(the "Vendor")

 

AND:

 

UML WESTMINSTER LIMITED, a corporation registered in England & Wales with an
office located at Portland House, 69-71 Wembley Hill Road, Wembley, Middlesex,
HA9 8BL United Kingdom

 

(the "Purchaser")

 

AND:

 

UNION MARITIME LIMITED, a corporation registered in England & Wales

 

With office located at 5 Welbeck Street London, WIG 9YQ

  

(the "ParentCo")

  

BETWEEN:

 

WHEREAS:

 

  A. Vendor, Purchaser and ParentCo entered into an equipment lease dated ___,
December 2016 (the “-Lease Agreement") wherein Vendor agreed to provide
Purchaser with certain equipment (collectively, the "Equipment”-) along with an
option to purchase the Equipment.

 

  B. Vendor, Purchaser and ParentCo wish to enter into this option to purchase
("Option Agreement”-) on the terms and conditions set forth in this Option
Agreement wherein Vendor will provide Purchaser the option to purchase the
Equipment at any time during the term of the Lease.

 

 

 



 

For good and valuable consideration. the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

 

1. DEFINITIONS

  

1.1 Defined Terms. In this Option Agreement terms defined in the Lease Agreement
shall have the meanings therein set out and:

  

  (a) "Agreement" means the Lease Agreement and schedules thereto, as amended or
supplemented from time to time;         (b) "Business day" means a day (other
than a Saturday or Sunday) on which banks are open for general business in
London and New York;         (c) "Exercise Date" means the date on which notice
of the exercise of the Option is delivered by Purchaser to Vendor under section
2.3 of this Option Agreement;         (d) "Option" means the option granted by
Vendor in favour of Purchaser under section 2.1;         (e) "Option Closing
Date" means the earlier of:         (i)   business days following exercise of
the Option set out in Section 2.3; and         (ii)  such earlier date as may be
designated by Purchaser by notice to Vendor hereunder;         (f) "Option
Expiry Date" means the last day of the term of the Agreement;         (g)
"Option Fee" means S1.00 paid by Purchaser to Vendor;         (h) "Option
Purchase Price" has the meaning as set out in Section 2.5;         (i) "Person"
means an individual, corporation, society partnership, government or
governmental department or agency, trustee, and unincorporated organization;

 

2. GRANT AND EXERCISE OF OPTION AND PURCHASE

 

2.1 Option. In consideration of the payment of the Option Fee, the receipt of
which is acknowledged by Vendor, Vendor grants to Purchaser, the sole and
exclusive option, irrevocable within the time herein limited for exercise by
Purchaser, to purchase the Equipment.

 

2.2 Exercise of Option. Purchaser may, subject to the provisions of section 2.4.
exercise the Option by delivering to Vendor written notice of the exercise of
the Option. If the Option is exercised as set forth in this section 2.3. this
Agreement shall become a binding agreement for the purchase and sale of the
Equipment which shall be completed upon the terms and conditions contained in
this Agreement on the Option Closing Date.

 

2.3 Conditions of Exercise. Purchaser shall be entitled to exercise the Option
at any time prior to the Option Expiry Date.

 

2.4 Option Purchase Price. The Option Purchase Price for all the Equipment will
be calculated as follows:

 

  (a) At any time commencing the date upon which the Leased Equipment is
Accepted (the Acceptance Date) and extending to third anniversary of the
Acceptance Date for the purchase price of the then outstanding balance owing in
respect of the Total Lease Payments under the Lease less $80,000 USD plus all
applicable taxes;

 



 



 

  (b) At any time following the third anniversary of the Acceptance Date and
extending to the fourth anniversary of the Acceptance Date for the purchase
price of the then outstanding balance owing in respect of the total Lease
Payments under the Lease less $40,000 USD plus all applicable taxes; or        
(c) At any time following the fourth anniversary of the Acceptance Date for the
purchase price of the then outstanding balance owing in respect of the Total
Lease Payments under the Lease: and         (d) Upon the full payment of the
Total Lease Payments, for the purchase price of $1.00.

 

2.5 Possession. Subject to completion of the transaction as set out in this
Article 2 Purchaser shall be entitled to possession of the Equipment purchased
under the Option at 09:00 a.m. on the Option Closing Date.

 

2.6 Delivery of Documents — Vendor. On or before the Option Closing Date. Vendor
shall cause its solicitors to deliver to Purchaser’s solicitors, in form and
content satisfactory to Purchaser, acting reasonably, duly executed by Vendor
and the other parties thereto (if any) and in registrable form wherever
appropriate, such deeds, acts, things, certificates and assurances (Collectively
“Transfer”) as may be requisite in the reasonable opinion of Purchaser’s
solicitors and approved by Vendor’s solicitors, acting reasonably, for more
perfectly and absolutely assigning, transferring, conveying and assuring to
Purchaser, title to the Equipment free and clear of any lien, charge,
encumbrance or legal notation. In addition, Vendor shall deliver to Purchaser,
an irrevocable exclusive worldwide royalty free license in perpetuity in respect
of the Equipment, and all the equipment and materials used to support the
patented technology more particularly described in Schedule A of the Lease to
the extent required to enable the Purchaser and each and every subsequent owner,
charterer or operator of the Candidate Vessel to use the Equipment.

 

2.7 Preparation of Documents. The documents contemplated in Section 2.7 will be
prepared by Purchaser’s solicitors, to the extent that preparation is required,
and delivered to Vendor’s solicitors at least two Business Days before the
Option Closing Date.

 

2.8 Payment in Escrow. On or before the Option Closing Date Purchaser shall pay
the Option Purchase Price to an escrow agent.

 

2.9 Payment. Forthwith upon Purchaser’s solicitors being satisfied as to the
priority of the Transfer Purchaser shall cause Purchaser’s solicitors to deliver
to Vendor’s solicitors a wire transfer for the Option Purchase Price and to
release any additional items referred to in Section 2.7 to Purchaser.

 

2.11 Notice. Each notice to a party must be given in writing. A notice may be
given by delivery to an individual or by electronic mail, and will be validly
given if delivered during normal business hours to the party at the address
first above written, or, if transmitted during normal business hours by
electronic mail addressed to the other party as set out in below or to any other
address or electronic mail address or individual that each party designates.

 



 



 

If to:

 



Vendor:

 

Pacific Green Technologies Marine Limited

c/o 889 Harbourside Drive, North Vancouver

BC. Canada

 

E-mail: ken.meclelland@pacificgreen.tv

 

Purchaser:

 

UMI Westminster Limited

69-71 Wembley Hill Road,

Wembley, Middlesex HA98BL

 

ParentCo:

 

Union Maritime Limited

5 Welbeck Street

London WIG 9YQ

 

2.12 Applicable Law. This Agreement and any non-contractual obligations arising
out of or in connection with this Agreement shall be construed in accordance
with and shall be governed by English law.

 

2.13 Dispute Resolution. All disputes arising out of or in connection with the
present contract shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce and shall be referred to three arbitrators,
one arbitrator to be appointed by each Party here into and third arbitrator to
be appointed by the two arbitrators appointed by the Parties. The place of
arbitration shall be London and in the English language.

 

IN WITNESS WHEREOF the parties have caused this Option Agreement to be executed
by their proper officers, duly authorized for such purpose.

 



UML WESTMINISTER LIMITED         By: [ex10xxxvi_001.jpg]      Authorized
Signature         Title: DIRECTOR         UNION MARITIME LIMITED         By:
[ex10xxxvi_001.jpg]     Authorized Signature         Title: DIRECTOR  

  



 



 

PACIFIC GREEN TECHNOLOGIES MARINE LIMITED       By:  [ex10xxxvi_002.jpg]    
Authorized Signature         Title: CEO  

  



 



 



SCHEDULE E

 

OPERATIONAL SAVINGS

 

   SECA HOURS  OPEN  CLOSED Quarterly HF0 380 cost (US$ / tonne)     $205  $205
Quarterly MGO LS cost (US$ / tonne)     $400  $400 Quarterly Price Difference
(US$ / tonne)     $195  $195 Average Operating Cost (US$ / tonne HFO)    
$14.50  $33.00 Fuel Cost Savings (US$ / tonne HFO)     $180.50  $162.00 HFO
Consumption - Main Engine (tonnes day)     18  18 Current Fuel Cost Savings (US$
/ day)     $3249.00  $2916.00 Current Fuel Cost Savings (US$ / hour)    
$135.37  $121.50 Quarterly Saving for 145 SECA Days/ year  870  $117,771.90 
$105,705.00 Annual Savings for 145 SECA days / year  3480  $471,087.60 
$422,820.00

 



 



 

SCHEDULE F

 

Certificate of Delivery and Acceptance

 

THE UNDERSIGNED, _____________________. on behalf of UML Westminster Limited as
Lessee under an Energy Management Lease dated __, December 2016 (the “Lease”)
hereby attest that the Leased Equipment was delivered by Pacific Green
Technologies Marine Limited, as Lessor under the Lease and was accepted by
Lessee at _________ hours this ___________ day of ____________, 2017 in the
water at the following location: _________ having Latitude: ___________;
Longitude ___________ in accordance with the terms of the Lease. Lessee
acknowledge that the Leased Equipment has been delivered by Lessor fully in
accordance with the terms and conditions of the Lease and Lessee hereby accepts
delivery of the Leased Equipment.

 

UML WESTMINSTER LIMITED

 

per:

 

    Its Authorized Signatory  

 

 



 

SCHEDULE G

 

DESCRIPTION OF OPEN AND CLOSED OPERATING MODES

 

Open Mode Operation

 

In open operating mode rack seawater is pumped through the scrubber system. This
is considered the, standard operating mode for most open sea operations. The
seawater is pumped directly to the scrubber water distribution manifolds at the
gas conditioning inlet, and the top of the packed bed media. Scrubber water
draining from the packed bed media supplies water to the turbulent scrubbing
zone above the patented scrubbing head.

 

SO2 is removed and neutralized as the exhaust gases pass counter-current through
the water flows. The water drains front the scrubber base to a flotation skimmer
tank which uses air and dissolved air flotation to separate unburned carbon and
oil from the scrubber water. This material is skimmed from the flotation skimmer
tank and directed to the Oil Water Separation (OWS) system, which concentrates
the oily waste into a sludge and stores it in a sludge tank.

 

The excess clean water from the OWS system is then combined with the remainder
of the water flow from the flotation skimmer tank and directed to the
recirculation tank and then to the effluent holding tank. If high turbidity is
an issue, then some of the water can be processed through the hydrocyclone
system and disc centrifuge to reduce the overall levels. The cleaned water from
this operation may be sent to the GC inlet or directly to the effluent storage
tank.

 

The water held in the effluent holding tank is monitored continuously and then
combined with reaction water for pH balancing prior to being released to the
sea. In the event that the monitor measures a high reading for pH, turbidity or
phenanthrene PAH, the system will take a series of actions to respond, depending
on which parameter is high. High acidity can be remedied by adding NaOH to the
seawater and excess turbidity or phenanthrene PAH can be remedied by operating
the hydrocyclone system and disc centrifuge. If these steps do not solve the
problem, the system can be switched to closed mode operation where there is no
discharge to the sea.

 

Closed Mode Operation

 

In closed mode operation the seawater is recirculated through the scrubber in a
closed loop. This mode is used for auxiliary generators and boilers while in
port, and for main engines in circumstances where regulations require that no
effluent can be discharged. Three aspects of the scrubber’s operation are
altered in this mode. First, the loss of seawater alkalinity is made up by the
addition of NaOH to the recirculation tank. Second, heat added through the
cooling of the exhaust gas is removed by heat exchangers cooled with raw
seawater. Third, the overflow from the flotation skimmer tank. hydrocyclone
system and disc centrifuge are returned to the recirculation tank for
recirculation to the scrubber.

 

The raw seawater used to cool the scrubbing fluid makes a single pass through
both the scrubber distribution and GC heat exchangers before being discharged.
This water is not in contact with the engine exhaust gases, so it does not
require any treatment.

 

In closed mode the scrubbing fluid takes the same path through the scrubber but
at a reduced flow rate since alkalinity can be made up by NaOH addition. The
closed system requires continuous cleaning so as to not build up oil or solids,
so the flotation skimmer tank. OWS system, hydrocyclone system and disc.
centrifuge are all fully operational. A certain amount of bleed is necessary to
eliminate dissolved solids, and this is taken from the OWS clean water overflow,
which is directed to the effluent storage tank. As this is treated effluent, it
will meet discharge criteria once the vessel is hack in the open ocean where
discharge is allowed.

 

Oily sludge is sent to the Oily Waste tank and centrifuge sludge may be sent
there as well or to a separate tank. Fresh water is added to the recirculation
tank to make up for water lost to evaporation in the scrubber and effluent sent
to storage. NaOH is added as required to maintain the pH of the scrubber water.

 

 

 

 

 